Opinion by
Oliver, P. J.
It was agreed between the parties that the sets are not entireties, and the claim is therefore limited to the tray. At the trial it was stipulated that the tray is a table or kitchen article or utensil composed wholly or in chief value of glass, pressed and unpolished, except that the bottom surfaces of the two legs thereof are ground and then polished for purposes other than ornamentation, to wit, to make the said bottom surface smooth and level. It was held that the articles, while made of pressed glass, not having been decorated or ornamented in any manner, having been ground for purposes other than ornamentation, and polished, are not properly classifiable under paragraph 218 (g). The court therefore found the glass articles in- question to be properly dutiable at 50 percent under paragraph 230 (d)'.